UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6611 Date of fiscal year end: April 30 Date of reporting period: July 1, 2014 - June 30, 2015 Item 1. Proxy Voting Record. The SiM Dynamic Allocation Equity Income Fund did not vote any proxies during the reporting period of July 1, 2014 through June 30, 2015.The SiM Dynamic Allocation Diversified Income Fund, which liquidated at the close of business on August 29, 2014, did not vote any proxies during the reporting period of July 1, 2014 through August 29, 2014. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Advisors Series Trust By (Signature and Title) /s/ Douglas G. Hess Douglas G. Hess, President (Principal Executive Officer) Date 8/19/2015
